Citation Nr: 0510191	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-33 193	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973, and had subsequent service in the National Guard.  He 
died on March [redacted], 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and diabetes.
  
The veteran initially on his substantive appeal indicates 
that he wished to appeal only his denial of service 
connection for PTSD.  Furthermore, the Board notes that the 
veteran submitted a notice of disagreement with a June 2004 
rating decision, which denied service connection for several 
additional claims, and a statement of the case as to these 
claims was issued in October 2004.  The veteran did not 
perfect his appeal.  As such, the sole the issue in appellate 
status is as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran served on active duty from September 1969 to 
July 1973.

2.  On April 1, 2005, the Board was notified by the RO that 
the veteran died on March [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


